DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered.
Claims 1 and 9 have been amended.  Claims 1-9 and 11-21 are currently pending and under examination.
All previous rejections are withdrawn, as applicants have amended to require the inclusion of a silane modified sepiolite; however, upon further consideration, a new ground(s) of rejection is proposed below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (WO 2016/125591) in view of Amigouet (US 2008/0093107) and/or Kaynak (Thermal characterization and flammability of polypropylene containing sepiolite-APP combinations, e-Polymers, 17(4), March 2017, pp. 341-348); however, for convenience, the English language equivalent will be cited below.
Shimizu exemplifies a flame-retardant polypropylene composition comprising 80 parts polypropylene random copolymer, 8 parts melamine pyrophosphate, 12 parts piperazine pyrophosphate, 1 part zinc oxide, 0.1 part calcium stearate (lubricant), 0.1 part phenol-based antioxidant, 0.1 part phosphorus-based antioxidant and 0.3 part glycerin monostearate (lubricant), where the composition provides a flame retardancy of V-0 at a thickness of 1.6 mm (col. 19-20, Table 1, Example 2).
Shimizu teaches the inclusion of a reinforcement material, specifically listed to include sepiolite, further teaching that the reinforcement material may be treated with a coupling agent such as an amino silane or epoxy silane (col. 14, l. 6 and ll. 22-27).
Therefore, adding silane modified sepiolite to Example 2 of Shimizu is prima facie obvious, as this modification is clearly suggested by the teachings of Shimizu.
Alternatively, or in addition to, Amigouet teaches a fire-resistant composition comprising a polymer, such as polypropylene, and a fibrous phyllosilicate, where the inclusion of 5-30 phr sepiolite serves to improve the mechanical properties of the polymer materials, and prevents lighted droplets forming, which is commonly called dripping (p. 2, [0017], [0020], [0034]-[0036]).
Alternatively, or in addition to, Kaynak teaches that the inclusion of 1-10 wt% sepiolite to a polyphosphate-based intumescent flame retardant/polypropylene can significantly increase the LOI and reduce the peak heat release rate of the compositions, improving the flammability of the Kaynak teaches that sepiolite can be incorporated into the polypropylene matrix as a synergist to intumescent flame retardants (p. 347).  Kaynak also teaches that the sepiolite surface can be modified by grafting of silane reagents to improve the affinity between the hydrophobic polypropylene polymer and the hydrophilic clay (p. 342).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added silane modified sepiolite to the flame retardant composition of Shimizu, as this modification is within the scope of Shimizu, sepiolite is taught in the art as an antidripping agent used in polypropylene compositions, as taught by Amigouet, and can be used synergistically with intumescent flame retardants to improve flammability as taught by Kaynak by lowering the heat release rate and increasing the LOI, where the melamine pyrophosphate and piperazine pyrophosphate of Shimizu are both intumescent flame retardants, 
Shimizu OR Shimizu in view of Amigouet and Kaynak is prima facie obvious over instant claims 1, 5, 6, 8, 9 and 14-20.
As to claim 2, Kaynak exemplifies the inclusion of 1-10 parts sepiolite based on about 20 parts intumescent flame retardant, suggesting the inclusion of about 5-50 parts sepiolite based on the total amount of the intumescent flame retardant, or the total amount of melamine pyrophosphate and piperazine pyrophosphate.

As to claims 4, 12, 13, 21, the amount of lubricant is present in an amount of 2 parts based on 100 parts of melamine pyrophosphate and piperazine pyrophosphate.
As to claim 7, a combination of 8 parts melamine pyrophosphate, 12 parts piperazine pyrophosphate, 1 part zinc oxide and 5-50 parts sepiolite (as described above for claim 2) in 80 parts polypropylene suggests the flame retardant as present in an amount of about 32-355 phr.

Response to Arguments
Applicant's arguments filed January 10, 2022 have been fully considered but they are not persuasive. 
Applicants note that the claimed invention exhibits an advantageous effect of providing a composition that can impart a drip preventing effect, an excellent heat release suppressing effect and excellent flame retardancy.
Shimizu suggests the inclusion of a reinforcement material, specifically listed to include sepiolite, further teaching that the reinforcement material may be treated with a coupling agent such as an amino silane or epoxy silane.
Kaynak teaches that the inclusion of sepiolite with in polypropylene with an intumescent flame retardant can suppress the heat release rate and provide excellent flame retardancy, also teaching that the sepiolite surface can be modified by grafting of silane reagents to improve the affinity between the hydrophobic polypropylene polymer and the hydrophilic clay, and Amigouet teaches that sepiolite acts as an antidripping agent in polypropylene.  Therefore, these advantages are expected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766